{¶ 35} I concur in the result reached by the majority, however, I write separately with respect to Assignment of Error III, as I believe the majority's analysis of Crawford is unnecessary.
 {¶ 36} "Courts decide constitutional issues only when absolutely necessary." State ex rel. DeBrosse v. Cool (1999), 87 Ohio St.3d 1, 7. The majority correctly concludes that the statement attributable to Appellant's neighbor regarding guns being shot all the time is not hearsay, as it was not offered at trial to prove the truth of the matter asserted. As the statement was not hearsay, Crawford is not implicated and this Court should not address Appellant's claim of a constitutional violation.
(Baird, J., retired, of the Ninth District Court of Appeals, sitting by assignment pursuant to, § 6(C), Article IV, Constitution.)